 HOSPITAL HATO TEJAS155units with technicians, teletype operators, and clerical employees "We particularly note our decision inAmerican Cable c Radio Corpo-ration,12involving a competitor of the Employer, in which the Boarddirected an election in a unit of "live traffic" employees including bothcoastal operators and MRI technicians.The term "live traffic" wasdefined as "those who are engaged in the transmission, reception,handling, and delivery of messages and those who maintain and serv-ice equipment used in those operations." 13The Board has also set up"live traffic" units in the field of land, as distinguished from marine,communications.14 In the land communications field, "live traffic" em-ployeeswere alsosimilarly defined as "those workers who handle mes-sagesfrom the time they are received by the Company until delivered,and those workers who repair and maintain the equipment." 15On the basis of the foregoing and upon the entire record, we believeand find that the broader unit including employees at both the coastalstation and the MRI service depots is the appropriate unit and thatunits limited to radio operators and teletype operators at the coastalstations are inappropriate.Accordingly, we shall dismiss both petitions herein.[The Board dismissed the petitions.]11 GlobeWireless,Ltd.,101 NLRB 1043;Tropical Radio Telegraph Company,63 NLRB1115.In these cases, the employers operated no MRI service depots as such.'a 101 NLRB 1759.13 101 NLRB 1759, at 1762.At page 1763,"non-live" traffic which was excluded fromthe unit was defined as"those engaged in administrative functions such as bookkeepers,accountants,stenographers,typists,and solicitors."15R. C. A. Communications,Inc, 2NLRB 1109, 1115;9NLRB 915,920, 921. In2 NLRB 1109,at 1114, the Board stated:"In the radio communications industry `livetraffic' employees have been regarded as a unit by two of the Company's competitors, theMackay Radio and Telegraph Company and the Globe Wireless Company "16 2 NLRB 1109 at 1112. See alsoAlaska Salmon Industry,Inc.,78 NLRB 522, wherean election was directed in a unit of all licensed radio officers who operate and maintainradio-telegraphic equipment or radio-telephone equipment at cannery shore stations inAlaska.HOSPITAL HATO TEJAS,INC., D/B/AHOSPITALHATO TEJAS'andUNITED PACKINGHOUSE WORKERS OF AMERICA,CIO.Case No.04--RC-746.January 6,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. Burst, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is a Puerto Rican corporation operating a hos-pital for profit at Hato Tejas, Puerto Rico.During the year 1953,'The name of the Employer appears herein as corrected at the hearing.111 NLRB No. 9. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe grossbusinessof the Employer totaled approximately $431,000,98 percent of which was realized from the treatment of veterans pur-suant to a contract with the United States Veterans' Administration.During the same period, the Employer's total purchases of materialsand supplies amounted to $106,800, of which less than 43 percent wasshipped directly to the Employer from the United States. The bal-ance of purchases were made locally in Puerto Rico.We find that the Employer's operations, by reason of the Employ-er's contract with the United States Veterans' Administration, aredirectly related to the national defense and that, accordingly, it willeffectuate the policies of the Act toassertjurisdiction herein.22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The parties agree, and we find, that all hospital attendants,orderlies, and cleanup and kitchen personnel employed at the Em-ployer's hospital at Hato Tejas, Puerto Rico, excluding all mainte-nance employees, office clerical employees, guards, watchmen,execu-tive and administrative employees, professional employees, nurses,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]2Maytag Aircraft Corp., 110NLRB 594.Member Murdock concurs in the assertion of jurisdiction over the EmployerHow.ever, as he believes the Board is bound to exercise plenary jurisdiction with respect tolabor relations in the Territories, he sees no need to consider the relationship of the Em-ployer's operations to the national defense as the basis for the decision that it willeffectuate the policies of the Act to assert jurisdiction herein.3 The Employer and the Intervenor would assert as a bar to this proceeding a currentcontract between the Employer and the Intervenor's localInasmuch as the automaticrenewal date of the agreement has passed and the original term of the contract will ex-pire on January 1, 1955, we do not find the contract to be a bar.MISSOURITRANSITCOMPANY,INC.andINTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMER-ICA,GENERALTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS, LOCALNo.864,AFL,PETITIONER.Case No. 17-RC-1877.January 6, 1955Decision and Direction of ElectionUpon a petition duly,filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Scott, hearing111 NLRB No. 7.